Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of
22 October 2018 among (a) Zamalight Subco, Inc., a Delaware corporation and a
direct, controlled subsidiary of Linde plc (the “Indemnitor”), and
(b)                      (the “Indemnitee”).

RECITALS

 

(A)

WHEREAS, Linde plc, a public limited company organized under the laws of Ireland
(“Linde”), is the ultimate parent company of the Indemnitor;

 

(B)

WHEREAS, the Indemnitor desires to ensure that Linde and/or its subsidiaries and
affiliates benefit from the services of highly competent persons such as the
Indemnitee;

 

(C)

WHEREAS, Linde and the Indemnitor believe that, in order to attract and retain
highly competent persons such as the Indemnitee to serve as directors and
officers of Linde and/or its subsidiaries and affiliates, it is appropriate to
provide such persons with adequate protection through indemnification and
advancement against risks of claims and actions against them arising out of
their service to and activities on behalf of Linde, including on behalf of its
subsidiaries and affiliates; and

 

(D)

WHEREAS, each of Linde and the Indemnitor desires to have the Indemnitee serve
and continue to serve as a director, officer, employee, agent or trustee of
Linde, and in any other capacity with respect to Linde as Linde may request, and
the Indemnitee desires to be indemnified by the Indemnitor and has agreed to
serve and continue to serve Linde as a director, officer, employee, agent or
trustee in reliance upon the Indemnitor’s promise to provide indemnification and
other protections to the Indemnitee on the basis hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the Indemnitee’s service as a director,
officer, employee, agent or trustee of Linde, the parties hereto agree, with
effect from the Effective Date, as follows:

 

1.

Definitions

For purposes of this Agreement:

“Change in Control” will be deemed to have occurred if, with respect to any
particular 24-month period, the individuals who, at the beginning of such
24-month period, constituted the Board of Directors of Linde (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of Linde; provided, however, that any individual becoming a director
subsequent to the beginning of such 24-month period whose election, or
nomination for election by the shareholders of Linde, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors of Linde.

“Company” means Linde and any of its subsidiaries and/or affiliates.

“Disinterested Director” means a director of the Indemnitor who is not or was
not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.



--------------------------------------------------------------------------------

“Effective Date” means the date of appointment of the Indemnitee as a director,
officer, employee, agent or trustee of Linde.

“Enterprise” means any other corporation, partnership, joint venture, trust, or
other enterprise, including an employee benefit plan, but not including Linde or
any subsidiary of Linde, that the Indemnitee, while a director, officer,
employee, agent, or trustee of Linde, is or was serving at the request of Linde
as a director, officer, employee, agent, or trustee.

“Expenses” includes, without limitation, expenses incurred in connection with
the defence or settlement of any action, suit, arbitration, alternative dispute
resolution mechanism, investigation, inquiry, judicial, administrative, or
legislative hearing, or any other threatened, pending, or completed proceeding,
including any and all appeals, whether of a civil, criminal, administrative,
legislative, investigative, or other nature, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds, or their
equivalents), and any expenses of establishing a right to indemnification or
advancement under Sections 9, 11, 13, and 17 hereof, but shall not include the
amount of judgments, fines, ERISA excise taxes, or penalties actually levied
against the Indemnitee, or any amounts paid in settlement by or on behalf of the
Indemnitee.

“Independent Counsel” means a law firm or a member of a law firm that neither is
presently nor in the past five years has been retained to represent (i) the
Company or the Indemnitee in any matter material to either such other party or
(ii) any other party to the Proceeding giving rise to a request for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.

“Proceeding” means any action, suit, arbitration, alternative dispute resolution
mechanism, investigation, inquiry, judicial, administrative, or legislative
hearing, or any other threatened, pending, or completed proceeding, including
any and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee was or is a party or is
threatened to be made a party or is otherwise involved in by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent, or trustee
of the Company or while a director, officer, employee, agent, or trustee of the
Company is or was serving at the request of the Company as a director, officer,
employee, agent, or trustee of another Enterprise, or by reason of anything done
or not done by the Indemnitee in any such capacity, whether or not the
Indemnitee is serving in such capacity at the time any expense, liability, or
loss is incurred for which indemnification or advancement can be provided under
this Agreement.

 

2.

Service by the Indemnitee.

The Indemnitee shall serve and/or continue to serve as a director, officer,
employee, agent or trustee of the Company faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee’s successor is elected and qualified or the
Indemnitee is removed as permitted by applicable law or resigns. By entering
into this Agreement, the Indemnitee is deemed to be serving at the request of
Linde and the Indemnitor, which are deemed to be requesting such service.

 

3.

Indemnification and Advancement of Expenses.

 

  3.1

The Indemnitor shall indemnify and hold harmless the Indemnitee, and shall pay
to the Indemnitee in advance of the final disposition of any Proceeding all
Expenses incurred by the Indemnitee in defending any such Proceeding, to the
fullest extent

 

2



--------------------------------------------------------------------------------

  authorized by the laws of the State of Delaware, as the same exists or may
hereafter be amended, all on the terms and conditions set forth in this
Agreement. Without diminishing the scope of the rights provided by this Section,
the rights of the Indemnitee to indemnification and advancement of Expenses
provided hereunder shall include but shall not be limited to those rights
hereinafter set forth, except that no indemnification or advancement of Expenses
shall be paid to the Indemnitee:

 

  (a)

to the extent prohibited by applicable law, rule or regulation;

 

  (b)

for and to the extent that payment is actually made to the Indemnitee under a
valid and collectible insurance policy or under a valid and enforceable
indemnity clause, provision of the governing documents, or agreement of the
Company (and the Indemnitee shall reimburse the Company for any amounts paid by
the Company and subsequently so recovered by the Indemnitee);

 

  (c)

in connection with an action, suit, or proceeding, or part thereof voluntarily
initiated by the Indemnitee (including claims and counterclaims, whether such
counterclaims are asserted by (i) the Indemnitee, or (ii) the Company in an
action, suit, or proceeding initiated by the Indemnitee), except a judicial
proceeding pursuant to Section 11 to enforce rights under this Agreement, unless
the action, suit, or proceeding, or part thereof, was authorized or ratified by
the Board of Directors of the Indemnitor or the Board of Directors of the
Company otherwise determines that indemnification or advancement of Expenses is
appropriate;

 

  (d)

to the extent that the Indemnitee is found by a court of competent jurisdiction
in a final non-appealable judgement to have caused the matter which has given
rise to the claim for indemnity through his or her own fraud or dishonesty;

 

  (e)

for an accounting or disgorgement of profits from the purchase and sale (or sale
and purchase) by the Indemnitee of securities of the Company in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, Regulation
(EU) 596/2014 of the European Parliament and the Council of 16 April 2014 on
market abuse and its delegated and implementing regulations, or any similar
provisions of any applicable law, rule or regulation; or

 

  (f)

for any payment or reimbursement of the Company by the Indemnitee of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by the Indemnitee from the sale of securities of the Company pursuant to (i) any
applicable clawback policy of the Company, (ii) any applicable equity or other
compensation plan, award agreement, settlement arrangement or other contract to
which the Indemnitee is party or (iii) any applicable law, rule or regulation
(including, without limitation, Sections 304 and 306 of the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
and regulations promulgated thereunder, and the rules and regulations of the New
York Stock Exchange or other securities exchange or inter-dealer quotation
system on which the Company’s common stock is listed or quoted).

 

4.

Third-Party Actions or Proceedings.

Except as limited by Section 3 above, the Indemnitee shall be entitled to the
indemnification rights provided in this Section if the Indemnitee was or is a
party or is threatened to be made a party to, or was or is otherwise involved
in, any Proceeding (other than an action by or in the

 

3



--------------------------------------------------------------------------------

right of the Company) by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent, or trustee of the Company or while a
director, officer, employee, agent, or trustee of the Company is or was serving
at the request of the Company as a director, officer, employee, agent, or
trustee of another Enterprise, or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section, the Indemnitee shall
be indemnified against all expense, liability, and loss (including judgments,
fines, ERISA excise taxes, penalties, amounts paid in settlement by or on behalf
of the Indemnitee, and Expenses) actually and reasonably incurred by the
Indemnitee in connection with such Proceeding, if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe his or her conduct was unlawful.

 

5.

Proceedings by or in the Right of the Company.

Except as limited by Section 3 above, the Indemnitee shall be entitled to the
indemnification rights provided in this Section if the Indemnitee was or is a
party or is threatened to be made a party to, or was or is otherwise involved
in, any Proceeding brought by or in the right of the Company to procure a
judgment in its favor by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent, or trustee of the Company or while a
director, officer, employee, agent, or trustee of the Company is or was serving
at the request of the Company as a director, officer, employee, agent, or
trustee of another Enterprise, or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section, the Indemnitee shall
be indemnified against all Expenses if the Indemnitee acted in good faith and in
a manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no such indemnification shall
be made in respect of any claim, issue, or matter as to which the laws of the
State of Delaware expressly prohibits such indemnification by reason of any
adjudication of liability of the Indemnitee to the Company, unless and only to
the extent that the Court of Chancery of the State of Delaware (the “Chancery
Court”) or the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is entitled to indemnification for
such expense, liability, and loss as such court shall deem proper.

 

6.

Indemnification for Costs, Charges, and Expenses of Successful Party.

Notwithstanding any limitations of Sections 3(c), 4, and 5 above, to the extent
that the Indemnitee has been successful, on the merits or otherwise, in whole or
in part, in defense of any Proceeding, or in defense of any claim, issue, or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction from which there is no further right to
appeal, that the Indemnitee is otherwise entitled to be indemnified against
Expenses, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee in connection therewith.

 

7.

Partial Indemnification.

If the Indemnitee is entitled under any provision of this Agreement to
indemnification for some or a portion of the expense, liability, and loss
(including judgments, fines, ERISA excise taxes, penalties, amounts paid in
settlement by or on behalf of the Indemnitee, and Expenses) actually and
reasonably incurred in connection with any Proceeding, or in connection with any
judicial proceeding pursuant to Section 11 to enforce rights under this
Agreement, but not, however, for all of the total amount thereof, the Indemnitor
shall nevertheless indemnify the Indemnitee for the portion of such expense,
liability, and loss actually and reasonably incurred to which the Indemnitee is
entitled.

 

4



--------------------------------------------------------------------------------

8.

Indemnification for Expenses of a Witness.

Notwithstanding any other provision of this Agreement, to the maximum extent
permitted by the laws of the State of Delaware, the Indemnitee shall be entitled
to indemnification against all Expenses actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf if the Indemnitee appears as a witness
or otherwise incurs legal expenses as a result of or related to the Indemnitee’s
service as a director, officer, employee, agent, or trustee of the Company, in
any threatened, pending, or completed action, suit, arbitration, alternative
dispute resolution mechanism, investigation, inquiry, judicial, administrative,
or legislative hearing, or any other threatened, pending, or completed
proceeding, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee neither is, nor is
threatened to be made, a party.

 

9.

Determination of Entitlement to Indemnification.

To receive indemnification under this Agreement, the Indemnitee shall submit a
written request to the Indemnitor. Such request shall include documentation or
information that is necessary for such determination and is reasonably available
to the Indemnitee. Upon receipt by the Indemnitor of a written request by the
Indemnitee for indemnification, the entitlement of the Indemnitee to
indemnification, to the extent not required pursuant to the terms of Section 6
or Section 8 of this Agreement, shall be determined by the following person or
persons who shall be empowered to make such determination (as selected by the
Board of Directors of the Indemnitor, except with respect to Section 9(e)
below): (a) the Board of Directors of the Indemnitor by a majority vote of
Disinterested Directors, whether or not such majority constitutes a quorum;
(b) a committee of Disinterested Directors designated by a majority vote of such
directors, whether or not such majority constitutes a quorum; (c) if there are
no Disinterested Directors, or if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board of Directors of the
Indemnitor, a copy of which shall be delivered to the Indemnitee; (d) by
ordinary resolution of the shareholders of Linde; or (e) in the event that a
Change in Control has occurred, by Independent Counsel in a written opinion to
the Board of Directors of the Indemnitor, a copy of which shall be delivered to
the Indemnitee. Such Independent Counsel shall be selected by the Board of
Directors of the Indemnitor and approved by the Indemnitee, except that in the
event that a Change in Control has occurred, Independent Counsel shall be
selected by the Indemnitee. Upon failure of the Board of Directors of the
Indemnitor so to select such Independent Counsel or upon failure of the
Indemnitee so to approve (or so to select, in the event a Change in Control has
occurred), such Independent Counsel shall be selected upon application to a
court of competent jurisdiction. The determination of entitlement to
indemnification shall be made and, unless a contrary determination is made, such
indemnification shall be paid in full not later than 60 calendar days after
receipt by the Indemnitor of a written request for indemnification. If the
person making such determination shall determine that the Indemnitee is entitled
to indemnification as to part (but not all) of the application for
indemnification, such person shall reasonably prorate such partial
indemnification among the claims, issues, or matters at issue at the time of the
determination.

 

10.

Presumptions and Effect of Certain Proceedings.

The Indemnitor shall, promptly upon receipt of the Indemnitee’s written request
for indemnification, advise in writing the Board of Directors of the Indemnitor
or such other person or persons empowered to make the determination as provided
in Section 9 that the Indemnitee has made such request for indemnification. Upon
making such request for indemnification, the Indemnitee shall be presumed to be
entitled to indemnification hereunder and the Indemnitor shall have the burden
of proof in making any determination contrary to such presumption. If the person
or persons so empowered to make such determination shall have failed to make the
requested determination with respect to indemnification within 60

 

5



--------------------------------------------------------------------------------

calendar days after receipt by the Indemnitor of such request, a requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be absolutely entitled to such indemnification,
absent actual fraud in the request for indemnification. The termination of any
Proceeding described in Sections 4 or 5 by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself (a) create a presumption that the Indemnitee did not act in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
had reasonable cause to believe his or her conduct was unlawful or (b) otherwise
adversely affect the rights of the Indemnitee to indemnification except as may
be provided herein.

 

11.

Remedies of the Indemnitee in Cases of Determination Not to Indemnify or to
Advance Expenses; Right to Bring Suit.

In the event that a determination is made that the Indemnitee is not entitled to
indemnification hereunder or if payment is not timely made following a
determination of entitlement to indemnification pursuant to Sections 9 and 10,
or if an advancement of Expenses is not timely made pursuant to Section 17, the
Indemnitee may at any time thereafter bring suit seeking an adjudication of
entitlement to such indemnification or advancement of Expenses, and any such
suit shall be brought in the Chancery Court. The Indemnitor shall not oppose the
Indemnitee’s right to seek any such adjudication. In any suit brought by the
Indemnitee to enforce a right to indemnification hereunder (but not in a suit
brought by the Indemnitee to enforce a right to an advancement of Expenses), it
shall be a defense that the Indemnitee has not met any applicable standard of
conduct for indemnification set forth in the laws of the State of Delaware
(including the Delaware General Corporate Law), including the standard described
in Section 4 or 5, as applicable. Further, in any suit brought by the Indemnitor
to recover an advancement of Expenses pursuant to the terms of an undertaking,
the Indemnitor shall be entitled to recover such Expenses upon a final judicial
decision of a court of competent jurisdiction from which there is no further
right to appeal that the Indemnitee has not met the standard of conduct
described above. Neither the failure of the Indemnitor (including the
Disinterested Directors, a committee of Disinterested Directors, Independent
Counsel, or its shareholders) to have made a determination prior to the
commencement of such suit that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the standard of conduct
described above, nor an actual determination by the Indemnitor (including the
Disinterested Directors, a committee of Disinterested Directors, Independent
Counsel, or its shareholders) that the Indemnitee has not met the standard of
conduct described above shall create a presumption that the Indemnitee has not
met the standard of conduct described above, or, in the case of such a suit
brought by the Indemnitee, be a defense to such suit. In any suit brought by the
Indemnitee to enforce a right to indemnification or to an advancement of
Expenses hereunder, or brought by the Indemnitor to recover an advancement of
Expenses pursuant to the terms of an undertaking, the burden of proving that the
Indemnitee is not entitled to be indemnified, or to such advancement of
expenses, under this Section 11 or otherwise shall be on the Indemnitor. If a
determination is made or deemed to have been made pursuant to the terms of
Section 9 or 10 that the Indemnitee is entitled to indemnification, the
Indemnitor shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding, and enforceable. The Indemnitor
further agrees to stipulate in any court pursuant to this Section 11 that it is
bound by all the provisions of this Agreement and is precluded from making any
assertions to the contrary. If the court shall determine that the Indemnitee is
entitled to any indemnification or advancement of Expenses hereunder, the
Indemnitor shall pay all Expenses actually and reasonably incurred by the
Indemnitee in connection with such adjudication (including, but not limited to,
any appellate proceedings) to the fullest extent permitted by law, and in any
suit brought by the Indemnitor to recover an advancement of Expenses pursuant to
the terms of an undertaking, the Indemnitor shall pay all Expenses actually and
reasonably incurred by the Indemnitee in connection with such suit to the extent
the Indemnitee has been successful, on the merits or otherwise, in whole or in
part, in defense of such suit, to the fullest extent permitted by law.

 

6



--------------------------------------------------------------------------------

12.

Non-Exclusivity of Rights.

The rights to indemnification and to the advancement of Expenses provided by
this Agreement shall not be deemed exclusive of any other right that the
Indemnitee may now or hereafter acquire under any applicable law, agreement,
vote of shareholders or Disinterested Directors, any insurance purchased by the
Company, provisions of any governing documents (including those of the Company
and the Indemnitor), or otherwise.

 

13.

Expenses to Enforce Agreement.

In the event that the Indemnitee is subject to or intervenes in any action,
suit, or proceeding in which the validity or enforceability of this Agreement is
at issue or seeks an adjudication to enforce the Indemnitee’s rights under, or
to recover damages for breach of, this Agreement, the Indemnitee, if the
Indemnitee prevails in whole or in part in such action, suit, or proceeding,
shall be entitled to recover from the Indemnitor and shall be indemnified by the
Indemnitor against any Expenses actually and reasonably incurred by the
Indemnitee in connection therewith.

 

14.

Continuation of Indemnity.

All agreements and obligations of the Indemnitor contained herein shall continue
during the period the Indemnitee is a director, officer, employee, agent, or
trustee of the Company or while a director, officer, employee, agent, or trustee
is serving at the request of the Company as a director, officer, employee,
agent, or trustee of another Enterprise, and shall continue thereafter with
respect to any possible claims based on the fact that the Indemnitee was a
director, officer, employee, agent, or trustee of the Company or was serving at
the request of the Company as a director, officer, employee, agent, or trustee
of another Enterprise. This Agreement shall be binding upon all successors and
assigns of the Indemnitor (including any transferee of all or substantially all
of its assets and any successor by merger or operation of law) and shall inure
to the benefit of the Indemnitee’s heirs, executors, and administrators.

 

15.

Notification and Defense of Proceeding.

 

  15.1

Promptly after receipt by the Indemnitee of notice of any Proceeding, the
Indemnitee shall, if a request for indemnification or an advancement of Expenses
in respect thereof is to be made under this Agreement, notify the Indemnitor in
writing of the commencement thereof; but the omission so to notify the
Indemnitor shall not relieve the Indemnitor from any liability that it may have
to the Indemnitee. Notwithstanding any other provision of this Agreement, with
respect to any such Proceeding of which the Indemnitee notifies the Indemnitor:

 

  (a)

The Company shall be entitled to participate therein at its own expense;

 

  (b)

Except as otherwise provided in this Section 15(b), to the extent that it may
wish, the Company, jointly with any other indemnifying party similarly notified,
shall be entitled to assume the defense thereof, with counsel satisfactory to
the Indemnitee. After notice from the Company to the Indemnitee of its election
so to assume the defense thereof, the Indemnitor shall not be liable to the
Indemnitee under this Agreement for any expenses of counsel subsequently
incurred by the Indemnitee in connection with the defense thereof except as
otherwise provided below. The Indemnitee shall have the right to employ the
Indemnitee’s own counsel in such Proceeding,

 

7



--------------------------------------------------------------------------------

  but the fees and expenses of such counsel incurred after notice from the
Company of its assumption of the defense thereof shall be at the expense of the
Indemnitee unless (i) the employment of counsel by the Indemnitee has been
authorized by the Company, (ii) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense of such Proceeding, or (iii) the Company shall not
within 60 calendar days of receipt of notice from the Indemnitee in fact have
employed counsel to assume the defense of the Proceeding, in each of which cases
the fees and expenses of the Indemnitee’s counsel shall be at the expense of the
Indemnitor. The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which the Indemnitee
shall have made the conclusion provided for in (ii) above; and

 

  (c)

Notwithstanding any other provision of this Agreement, the Indemnitee shall not
be entitled to indemnification under this Agreement for any amounts paid in
settlement of any Proceeding effected without the Company’s written consent, or
for any judicial or other award, if the Company was not given an opportunity, in
accordance with this Section 15, to participate in the defense of such
Proceeding. The Indemnitor shall not settle any Proceeding in any manner that
would impose any penalty or limitation on or disclosure obligation with respect
to the Indemnitee, or that would directly or indirectly constitute or impose any
admission or acknowledgment of fault or culpability with respect to the
Indemnitee, without the Indemnitee’s written consent. Neither the Indemnitor,
nor the Indemnitee, shall unreasonably withhold consent to any proposed
settlement.

 

16.

Insurance.

To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
trustees of the Company or of any other Enterprise, the Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any director, officer, employee,
agent or trustee of the Company or any such Enterprise under such policy or
policies. If, at the time of the receipt of a written request for
indemnification pursuant to the terms hereof, the Company has director and
officer liability insurance in effect, the Indemnitor shall procure that the
Company shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Indemnitor shall procure that the Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

 

17.

Advancement of Expenses.

All Expenses incurred by the Indemnitee in defending any Proceeding described in
Section 4 or 5 shall be paid by the Indemnitor in advance of the final
disposition of such Proceeding at the request of the Indemnitee. The
Indemnitee’s right to advancement shall not be subject to the satisfaction of
any standard of conduct and advances shall be made without regard to the
Indemnitee’s ultimate entitlement to indemnification under the provisions of
this Agreement or otherwise. To receive an advancement of Expenses under this
Agreement, the Indemnitee shall submit a written request to the Indemnitor. Such
request shall reasonably evidence the Expenses incurred by the Indemnitee. The
Indemnitee hereby undertakes to repay all amounts so advanced (without interest)
if it shall ultimately be determined, by final judicial decision of a court of
competent jurisdiction from which there is no further right to appeal, that the
Indemnitee is not entitled to be indemnified for such Expenses as provided by
this Agreement

 

8



--------------------------------------------------------------------------------

or otherwise. The Indemnitee’s undertaking to repay any such amounts is not
required to be secured, and no other form of undertaking shall be required of
the Indemnitee other than the execution of this Agreement. Each such advancement
of Expenses shall be made within 20 calendar days after the receipt by the
Indemnitor of such written request. The Indemnitee’s entitlement to Expenses
under this Agreement shall include those incurred in connection with any action,
suit, or proceeding by the Indemnitee seeking an adjudication pursuant to
Section 11 of this Agreement (including the enforcement of this provision) to
the extent the court shall determine that the Indemnitee is entitled to an
advancement of Expenses hereunder.

 

18.

Severability; Prior Indemnification Agreements.

If any provision or provisions of this Agreement shall be held to be invalid,
illegal, or unenforceable as applied to any person or entity or circumstance for
any reason whatsoever, then, to the fullest extent permitted by law (a) the
validity, legality, and enforceability of such provision in any other
circumstance and of the remaining provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal, or unenforceable, that are not
by themselves invalid, illegal, or unenforceable) and the application of such
provision to other persons or entities or circumstances shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that are not themselves invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent of the
Indemnitor that the Indemnitee shall receive protection to the fullest extent
set forth in this Agreement. This Agreement shall supersede and replace any
prior indemnification agreements entered into by and between the Company and the
Indemnitee and any such prior agreements shall be terminated upon execution of
this Agreement.

 

19.

Headings; References; Pronouns.

The headings of the sections of this Agreement are inserted for convenience only
and shall not be deemed to constitute part of this Agreement or to affect the
construction thereof. References herein to section numbers are to sections of
this Agreement. All pronouns and any variations thereof shall be deemed to refer
to the singular or plural as appropriate.

 

20.

Other Provisions

 

  20.1

This Agreement, and all disputes or controversies arising out of or related to
this Agreement, shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware (including the Delaware General Corporate
Law), without regard to the laws of any other jurisdiction that might be applied
because of conflicts of laws principles of the State of Delaware or any other
state or jurisdiction. If a court of competent jurisdiction shall make a final
determination that the provisions of the law of any jurisdiction other than the
State of Delaware govern indemnification by the Indemnitor of the Indemnitee,
then this Agreement shall in all instances be enforceable to the fullest extent
permitted under such law, notwithstanding any provision of this Agreement to the
contrary.

 

  20.2

The Indemnitor and the Indemnitee hereby irrevocably and unconditionally:
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought in the Chancery Court or, if the Chancery Court
does not have jurisdiction, another state court or federal court located within
the State of Delaware; (ii) consent to submit to the exclusive jurisdiction of
the state and federal courts of the State of Delaware for purposes of any action
or proceeding arising out of or in connection with this Agreement; (iii) agree,
to the extent the Indemnitor or the

 

9



--------------------------------------------------------------------------------

  Indemnitee are not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as its agent
in the State of Delaware for acceptance of legal process with respect to matters
involving this Agreement, and that service of process may also be made on such
party by prepaid certified mail with a proof of mailing receipt validated by the
U.S. Postal Service constituting evidence of valid service, and that service by
either of the foregoing means shall have the same legal force and validity as if
served upon such party personally within the State of Delaware; (iv) waive any
objection to the laying of venue of any action or proceeding arising out of or
in connection with this Agreement in the courts of the State of Delaware, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the courts of the State of Delaware has been brought in an
improper or inconvenient forum.

 

  20.3

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party.

 

  20.4

This Agreement shall not be deemed an employment contract with any Indemnitee
who is an officer of the Company, and, if the Indemnitee is an officer of the
Company, the Indemnitee specifically acknowledges that the Indemnitee may be
discharged at any time for any reason, with or without cause, and with or
without severance compensation, except as may be otherwise provided in a
separate written contract between the Indemnitee and the Company.

 

  20.5

In the event of payment under this Agreement, the Indemnitor shall be subrogated
to the extent of such payment to all of the rights of recovery of the Indemnitee
(excluding insurance obtained on the Indemnitee’s own behalf), and the
Indemnitee shall execute all papers required and shall do everything that may be
necessary to secure such rights, including the execution of such documents
necessary to enable the Indemnitor effectively to bring suit to enforce such
rights.

 

  20.6

This Agreement may not be amended, modified, or supplemented in any manner,
whether by course of conduct or otherwise, except by an instrument in writing
specifically designated as an amendment hereto, signed on behalf of each party.
No failure or delay of either party in exercising any right or remedy hereunder
shall operate as a waiver thereof, and no single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such
right or power, or any course of conduct, shall preclude any other or further
exercise thereof or the exercise of any other right or power.

[The remainder of this page is intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Indemnitor and the Indemnitee have caused this Agreement
to be executed as of the date first written above.

 

Zamalight Subco, Inc. By:   Name:   Title:   Name:   Indemnitee  